United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3918
                                   ___________

Janice S. Chaparro,                  *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Philander Smith College; Trudie      *
Kibbe Reed, Ph.D.,                   *       [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: November 3, 2005
                                Filed: November 8, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Janice Chaparro appeals the district court’s1 adverse grant of summary
judgment in her action against her former employer, Philander Smith College (PSC),
and its president, Dr. Trudie Kibbe Reed (collectively, defendants). The district
court’s order granting defendants’ motion for summary judgment thoroughly
addressed and correctly disposed of each of the arguments Ms. Chaparro presented
in opposition to the motion. Arguments raised for the first time on appeal are waived.

      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
See Int’l Bhd. of Elec. Workers v. Hope Elec. Corp., 380 F.3d 1084, 1096 (8th Cir.
2004) (declining to review arguments not asserted in opposition to summary
judgment motion); Grenier v. Cyanamid Plastics, Inc., 70 F.3d 667, 678 (1st Cir.
1995) (court may treat issue raised in complaint, but not asserted in opposition to
summary judgment, as waived). We affirm the judgment, see 8th Cir. R. 47B, and
deny as moot the appellees’ motion to strike.
                        ______________________________




                                        -2-